Citation Nr: 0003264	
Decision Date: 02/09/00    Archive Date: 02/15/00

DOCKET NO.  90-17 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for residuals of a 
left ankle fracture, currently evaluated as 20 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

J. M. Ivey, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1946 to August 
1947 and from January 1956 to January 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1988 rating decision of the Los 
Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board remanded this case.  The requested development has 
been accomplished and the case has been returned to the Board 
for further appellate review.  

The veteran's National Representative has addressed a number 
of issues.  In essence, it is claimed that the issues of 
temporary total ratings for periods of hospitalization are 
before the Board; (increased) evaluation for reflex 
sympathetic dystrophy and a tender painful scar; and the 
effective date of each grant.  It is argued that the 
veteran's Form 9 constituted a notice of disagreement in 
regard to the temporary total ratings.  In sum, the 
representative requests that the Board ignore decisions of 
the Federal Circuit.  This we may not do.  The Form 9 was not 
specific and did not address the periods of hospitalization.  
The argument of the representative ignores the fact that 
there is a prior Board decision in regard to some of the 
periods of hospitalization.  There is nothing in the record 
that reflects disagreement with the date of the grant of 
service connection or the separate ratings for the scar and 
dystrophy.  If it implied that the Board should follow prior 
decisions of the Court of Appeals for Veterans Claims after 
such decisions have been reversed, the reliance on Karnas is 
misplaced.  The Board shall not engage in contempt of Court.  
The theory of Karnas is not applicable to a reversal by a 
higher authority.  No law changed and no VA issue changed; 
rather, the prior rulings of the Court were determined to be 
invalid.  Grantham v. Brown, 114 F3d. 1156 (Fed. Cir. 1997), 
is controlling.

Preliminary review of the record reveals that the RO 
expressly considered referral of the case to the Chief 
Benefits Director or the Director, Compensation and Pension 
Service for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  The governing 
criteria for such an award is a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked inference with employment 
or frequent periods of hospitalization as to render 
impractical the application of the regular schedular 
standards.  The United States Court of Appeals for Veterans 
Claims (the Court) has held that the Board is precluded by 
regulation from assigning an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance; however, the 
Board is not precluded from raising this question, and in 
fact is obligated to liberally read all documents and oral 
testimony of record and identify all potential theories of 
entitlement to a benefit under the law and regulations.  
Floyd v. Brown, 9 Vet. App. 88 (1996).  The Court has further 
held that the Board must address referral under 38 C.F.R. 
§ 3.321(b)(1) only where circumstances are presented which 
the Director of VA's Compensation and Pension Service might 
consider exceptional or unusual.  Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).  Although the RO expressly consider 
38 C.F.R. § 3.321(b)(1), the Board has reviewed the record 
with these mandates in mind and finds no basis for further 
action on this question.  VAOPGCPREC. 6-96 (1996).


FINDING OF FACT

Residuals of a left ankle fracture are currently manifested 
by no more than marked functional impairment.


CONCLUSION OF LAW

Residuals of a left ankle fracture are no more than 20 
percent disabling.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 
38 C.F.R. §§ 4.40, 4.45, 4.59; Part 4, Diagnostic Code 5271 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends that his residuals of a left ankle 
fracture have increased in severity.  

Initially, the Board finds that the appellant has submitted 
evidence, which is sufficient to justify a belief that his 
claim for an increased evaluation for residuals of a left 
ankle fracture is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  That is, his assertion that his service-connected 
disability has worsened raises a plausible claim.  See 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992). 

All relevant facts have been properly developed.  VA has 
completed its duty to assist the appellant in the development 
of his increased rating claim.  See 38 U.S.C.A. § 5107(a).  
The appellant has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. Part 4 (1999).  

Diagnostic Code 5270 provides a 20 percent rating for 
ankylosis of the ankle in plantar flexion, less than 30 
degrees.  A 30 percent rating is assigned for ankylosis of 
the ankle in plantar flexion between 30 degrees and 40 
degrees, or in dorsiflexion between zero degrees and 10 
degrees.  A 40 percent rating is assigned for ankylosis of 
the ankle in plantar flexion more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity.  38 C.F.R. § 
4.71a, Diagnostic Code 5270 (1999).

Moderate limitation of motion of the ankle warrants a 10 
percent evaluation and marked limitation of motion warrants a 
20 percent evaluation.  38 C.F.R. Part 4, Diagnostic Code 
5271 (1999).  

Ankylosis of the subastragalar or tarsal joint in a poor 
weight-bearing position warrants a 20 percent evaluation 
under Diagnostic Code 5272.  A 10 percent evaluation is 
assigned for ankylosis of the subastragalar or tarsal joint 
in a good weight-bearing position.  38 C.F.R. § 4.71a, 
Diagnostic Code 5272 (1999).  

VA outpatient treatment records dated June 1986 to December 
1987 show that the appellant complained of pain in his left 
ankle since the fracture.  Nerve conduction studies showed 
enlargement of the posterior tibial nerve and tarsal tunnel 
release of the left foot was done.  No complications were 
noted.  The appellant complained of left ankle pain following 
surgery in July 1986.  In September 1986 he complained of 
numbness in the plantar area and dorsal toes.  The appellant 
had pain on palpitation.  However, only slight limitation of 
motion was shown.  

In April 1987 a second tarsal release of the left foot was 
performed.  The May 1987 VA outpatient treatment record 
showed left foot hypesthesia on the dorsum of the left ankle 
along the medical/dorsal aspect.  In June 1987 the appellant 
was still experiencing limited ambulation.  Postoperatively 
the appellant continued to experience pain and 
hypersensitivity.  The appellant used an Ace wrap to support 
his left ankle.  He reported experiencing tingling and 
shooting pain upon tapping of the post tibial nerve.  His 
ankle and foot range of motion was limited secondary to pain.  
The appellant continued on exercise range of motion of foot 
and ankle to work up tolerance to pain.  

In August 1987 the appellant's left foot and ankle pain 
continued.  This was a shooting and aching pain.  The 
appellant was using a TENS unit.  Palpable pain was present 
from the malleoli distally to the toes, which was so extreme 
that they could not be touched.  Range of motion of the left 
ankle and foot was limited secondary to pain.  The assessment 
was pain distal to the left ankle joint, possibly secondary 
to low back stenosis and impingement.  The pain was so 
extreme that the appellant had splinting resulting in disuse 
of osteoporosis versus reflex sympathetic dystrophy.  

VA outpatient treatment records dated October 1987 revealed 
that the appellant complained of left foot pain and 
hypersensitivity.  The treatment reports showed increased 
sensitivity and pain over the medial malleolus and medial 
aspect of the left foot.  The assessment was possible reflex 
sympathetic dystrophy.  

The February 1988 VA examiner provided a diagnosis of history 
of a left ankle fracture.  X-ray of the left ankle revealed 
mildly osteoporotic bones.  A minor deformity of the distal 
shaft of the fibula was presumed due to an old healed 
fracture.  

In March 1989 the appellant complained that pain shooting 
into his toes still persisted.  He reported that it was worse 
with weight bearing.  

At the September 1991 VA examination the examiner noted that 
the appellant wore a TENS unit on his left ankle for the last 
three or four years.  The appellant had an ace bandage on his 
left ankle and also used a TENS unit with the electrodes 
about the left ankle.  Inversion of the left ankle was to 40 
degrees and eversion was to 0 degrees on the left.  
Dorsiflexion was to 5 degrees and plantar flexion was to 25 
degrees on the left.  There were three scars on the medial 
aspect of the left ankle and foot.  The impression was status 
following fracture of the left ankle, remote in time.  

On the appellant's February 1993 VA orthopedic examination 
his left ankle was shown to have a decreased range of motion 
with ankylosis at minus 10 degrees of plantar flexion and 
dorsiflexion.  His activities were strictly limited with an 
inability to walk significant distances.  The diagnosis was 
residual fracture of the left ankle.  

In July 1993 the examiner concluded that the left ankle 
fracture was not caused by or contributed to the appellant's 
arteriosclerosis.  

In April 1994 the VA examiner acknowledged further that the 
appellant had some impairment and pain as a result of his 
left ankle fracture, but attributed his complaints primarily 
to his circulatory disorder.  On an apportionate basis 25 
percent of the symptoms in the left lower extremity were felt 
to be due to the fracture and its sequelae and 75 percent was 
due to circulatory problems.  

At the January 1996 VA examination the appellant's posture 
was normal.  He was unable to walk without a shoe due to 
severe pain.  However, in a shoe, he was able to heel and toe 
walk.  There was some antalgia on the left side.  There was 
no swelling and no evidence of bony deformity or 
malalignment.  The anterior drawer test was negative and the 
ankles appeared stable.  The range of motion of the ankles 
was significantly decreased.  However, this may have been due 
to limited pain in the appellant's left foot.  Plantar 
flexion was to 20 degrees and dorsiflexion was to 15 degrees.  
X-rays revealed that there were no bony or joint space 
abnormalities and no definite fracture was seen.  The 
diagnosis was no evidence of post-traumatic deformity 
involving the left ankle.  

The examiner commented that the appellant appeared to be a 
chronic causalgia/reflex sympathetic dystrophy picture 
involving first the left and then the right foot.  The 
etiology of the left foot appeared historically to be most 
related to his ankle fracture.  The examiner indicated that 
this was a rare complication of the fracture management, 
nevertheless, it was seen occasionally.  However, this may 
also have an underlying component of ischemic neuropathy 
contributing to the causalgia pain.  

The examiner opined that if the appellant's historical 
medical records support his given history of developing the 
left foot causalgia-type pain upon removal of the cast, it 
would be reasonable to consider this a complication of 
apparently appropriate management of the ankle fracture and 
thus is likely a service-connected injury.  

The January 1997 VA neurologist determined that there was no 
question that the records support a theory that the appellant 
had had reflex sympathetic dystrophy of the left foot as a 
separate and distinct neurologic residual associated with the 
left ankle fracture.  

At the April 1998 VA examination the appellant's left ankle 
range of motion was plantar flexion to 10 degrees and 
dorsiflexion to 10 degrees.  Inversion was to 10 degrees and 
eversion was to 10 degrees.  There were no trophic changes.  
X-rays showed mild degenerative joint disease of the 
talonavicular joint.  The diagnosis was a healed left ankle 
fracture with improved pain status post-vascular bypass.  The 
examiner opined that the appellant's left foot pain was 
secondary to a vascular claudication and a peripheral 
polyneuropathy, which was not consistent with a reflex 
sympathetic dystrophy.  The appellant's examination was not 
consistent with reflex sympathetic dystrophy.  

At the February 1999 VA examination the appellant's left 
ankle was non-tender about the joint line other than 
symmetrical with his right.  He had a slight bit of increased 
tenderness on the posterior medial side near the incision.  
The appellant did not have significant ankle instability.  He 
had negative anterior drawer of his ankle.  X-rays showed a 
significant amount of osteopenia in his ankles, consistent 
with disuse.  The impression was a history of left tarsal 
tunnel syndrome status post-release with some resultant pain 
in his foot and toes.  

The examiner opined that it was as likely as not that the 
appellant had a component of disability from his tarsal 
tunnel and incomplete relief from surgical release of his 
posterior tibial nerve.  The examiner felt that the majority 
of the appellant's symptoms were in fact due to peripheral 
vascular disease and that the appellant had ischemic pain of 
both ankles.  The appellant was not expected to ambulate more 
than approximately 100 feet at a time and to have consistent 
significant lifelong ankle pain.  The examiner stated that 
the appellant probably had a component of posterior tibial 
tendon neuropathy due to the tarsal tunnel on the left side.  
However, due to the appellant's severe peripheral vascular 
disease, it was not possible for the examiner to explain how 
much of this pain was in fact coming from this condition.  
The examiner opined that due to the fact that his right foot 
was now approximately as bad, it was most likely that most of 
the appellant's discomfort was in fact coming from his 
peripheral vascular disease.  

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against an increased 
evaluation for residuals of a left ankle fracture.  The 
February 1988 VA examiner provided a diagnosis of history of 
a left ankle fracture.  X-ray of the left ankle revealed 
mildly osteoporotic bones.  At the September 1991 VA 
examination inversion of the left ankle was to 40 degrees and 
eversion was to 0 degrees on the left.  Dorsiflexion was to 5 
degrees and plantar flexion was to 25 degrees on the left.  
At the January 1996 VA examination the range of motion of the 
ankles was significantly decreased.  Plantar flexion was to 
20 degrees and dorsiflexion was to 15 degrees.  X-rays 
revealed that there were no bony or joint space abnormalities 
and no definite fracture was seen.  At the April 1998 VA 
examination the appellant's left ankle range of motion was 
plantar flexion to 10 degrees and dorsiflexion to 10 degrees.  
Inversion was to 10 degrees and eversion was to 10 degrees.  
X-rays showed mild degenerative joint disease of the 
talonavicular joint.  The February 1999 X-rays showed a 
significant amount of osteopenia in his ankles, consistent 
with disuse.  Thus, the evidence has shown that the 
appellant's residuals of a left ankle fracture are manifested 
by no more than marked limitation of motion in the left 
ankle, and is thus no more than 20 percent disabling.  See 38 
C.F.R. Part 4, Diagnostic Code 5271.

Although ankylosis was noted on the February 1993 VA 
orthopedic examination reports the appellant's left ankle 
range of motion was at minus 10 degrees of plantar flexion 
and dorsiflexion.  Diagnostic Code 5270, ankylosis of the 
ankle, provides for a 20 percent evaluation for ankylosis of 
the ankle in plantar flexion, less than 30 degrees.  This is 
commensurate with the appellant's current 20 percent 
evaluation under diagnostic code 5271.  As ankylosis of the 
ankle in plantar flexion between 30 degrees and 40 degrees, 
or in dorsiflexion between zero degrees and 10 degrees is not 
shown a higher evaluation is not warranted under diagnostic 
code 5270.  

The appellant is at the maximum evaluation for limitation of 
motion of the ankle.  See 38 C.F.R. Part 4, Diagnostic Code 
5271.  The maximum evaluation under diagnostic code 5272 is 
20 percent for ankylosis of the subastragalar or tarsal joint 
in a poor weight-bearing position.  The appellant is at the 
maximum evaluation under diagnostic code 5272.  As malunion 
of the os calis or astragalus or an astragalectomy were not 
noted diagnostic codes 5273 and 5274 are not applicable.  
38 C.F.R. § 4.71a (1999).  

In making the determination that the appellant's residuals of 
a left ankle fracture is no more than 20 percent disabling, 
the Board has specifically considered the guidance of DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Board does not doubt 
that the appellant has functional impairment; this fact is 
recognized by the current 20 percent evaluation.  Further, 
functional impairment has been verified and discussed by a VA 
examiner.  In the April 1998 VA examination report, the VA 
examiner had reported clinical findings as to the appellant's 
left ankle.  The examiner opined that the appellant's left 
foot pain was secondary to a vascular claudication and a 
peripheral polyneuropathy, which was not consistent with a 
reflex sympathetic dystrophy.  In the February 1999 VA 
examination report, the VA examiner noted that it was as 
likely as not that the appellant had a component of 
disability from his tarsal tunnel and incomplete relief from 
surgical release of his posterior tibial nerve.  The examiner 
felt that the majority of the appellant's symptoms were in 
fact due to peripheral vascular disease.  Thus, it was most 
likely that most of the appellant's discomfort was in fact 
coming from his peripheral vascular disease.  As to 
incoordination, the appellant did not have significant ankle 
instability.  However, even considering that the appellant 
was not expected to ambulate more than approximately 100 feet 
at a time and to have consistent significant lifelong ankle 
pain the appellant's residuals of fracture of left distal 
fibula does not approximate the criteria for an evaluation in 
excess of 20 percent based on functional loss.  See 38 C.F.R. 
Part 4, Diagnostic Codes 4.40, 4.45.  The VA examiner noted 
that the appellant's left ankle pain was in fact coming from 
his peripheral vascular disease.  

The appellant is already above the minimum compensable 
evaluation.  See 38 C.F.R. § 4.59.  Accordingly, the 
appellant's residuals of a left ankle fracture are no more 
than 20 percent disabling.  Further DeLuca's analysis does 
not assist the appellant.  The Court of Appeals for Veterans 
Claims has held that functional impairment is addressed as 
limitation of motion.  The appellant is receiving the maximum 
disability evaluation for limitation of motion for the ankle.  
See Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  


ORDER

An increased evaluation for residuals of a left ankle 
fracture is denied.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 

